887 So.2d 462 (2004)
STATE of Louisiana
v.
Terryance RUSSELL.
No. 2004-KP-1622.
Supreme Court of Louisiana.
November 15, 2004.
Writ granted; convictions and sentences reinstated. Relator has not carried his post-conviction burden of proof that he filed his application timely. La.C.Cr.P. art. 930.2. Thus, his claim of ineffective *463 assistance of counsel should not have been considered on the merits by the district court. La.C.Cr.P. art. 930.8; State ex rel. Glover v. State, 93-2330 (La.9/5/95), 660 So.2d 1189.
JOHNSON, J., would deny the writ.